DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
Response to Amendment
Claims 1-6, 11, 13-14, and 21-26 are pending in the Amendment filed 08/08/2022, and claims 1-5 and 24 remain withdrawn as being directed to non-elected inventions.
Claims 6, 11, 13-14, 21-23 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 6, 11, 13-14, 21-23 and 25-26 are rejected under 35 U.S.C. 112(b) as being indefinite.
The prior art rejections of record are withdrawn in view of Applicant’s amendment to claim 6.
However, claims 6, 11, 13-14, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over previously applied Knutson et al. (US 20170049287 A1), in view of Hillen et al. (US 20140166047 A1), and YI et al. (US 20160206170 A1).
Response to Arguments
Applicant's arguments, see “Remarks” filed 08/08/2022 have been fully considered but they are not persuasive.
Applicant argues as to the applicability of the previously applied references to amended claim 6:
“Nowhere in Knutson, in view of Hillen or Yi does it mention support for “support for a front and rear camera to produce a reference image and image of interest and process the image of interest to detect water streaks”. Thus, Amended Claims 6, and dependent claims 10-11, 21-23 and new claims 25-26 are believed to comply with 35 U.S.C. §103 and to overcome this rejection. Therefore, withdrawal of this rejection are respectfully requested.” [“Remarks”, pg. 9]. 
In response, this argument is not persuasive because the references together teach the amended claim limitations. First, Knutson teaches that the floor scrubbing unit may include both front and rear facing cameras [para. 0043], and that the images may be compared to reference images in order to detect water trailing [para. 0042, “water trailing”, “the images and optical signatures can be compared to reference images…so that control panel 18 can conduct an automated comparison of the data obtained from the live cleaning process to reference data taken from a reference cleaning operation where the cleaning operation is occurring as intended, e.g., without any, or any significant, water trailing”]. Second, Hillen teaches applying filter and transformation techniques to enhance feature detection in images of flooring [Hillen, para. 0029-30]. It would have been obvious to modify the method of manipulating and analyzing images to avoid false detection of water trails, of the cleaning robot of Knutson, to include the method of applying edge filters to captured images, of the cleaning robot of Hillen, in order to improve image analysis in ascertaining the features of flooring, as taught by Hillen [para. 0029-30].
Lastly, YI teaches comparing a pre-cleaning image, as captured by a forward-facing camera, with a post-cleaning image, as captured by a rear-facing camera, in order to ascertain if the flooring has been sufficiently cleaned and determining if an area requires further cleaning [YI, para. 0180-183]. It would have been obvious to modify the method of detecting water trails by comparing captured images to references images [para. 0042], of the cleaning robot of Knutson, and applying edge filters to captured images, as modified by Hillen, to include the method of further comparing post-cleaning captured images to pre-cleaning captures images, of the cleaning robot of YI, in order to improve the cleaning efficiency of the cleaning robot and to identify areas for further cleaning, as taught by YI [para. 0180-183].
Further, it would have been obvious to incorporate the filter and transformation techniques of Hillen as applied to Knutson, in order to better improve the ability of the system to identify features for comparison between the front image and the rear image (i.e., the pre-cleaning and post-cleaning images of YI), as taught by Hillen [para. 0029-30].
For the foregoing reasons, claims 6, 11, 13-14, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Knutson et al. (US 20170049287 A1), in view of Hillen et al. (US 20140166047 A1), and YI et al. (US 20160206170 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 11, 13-14, 21-23 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 6, the limitation “determining any distinction between the reference image and the image of interest image” is broader in scope than supported by the specification. The specification describes the process as: “The two image streams coming from Features Estimation unit 606 and Features Estimation unit 603 are compared in Water Areas Segmentation unit 604. The Water Areas Segmentation Unit 604 examines the generated edge, color and texture features from both rear and front cameras and provides a likelihood for different image areas to be covered with water. A learning-based mechanism such as Support Vector Machine (SVM) can be used. In addition, and not shown, would be a comparison delay equivalent to the transit time for floor scrubber between the two cameras, so that the comparison is on the same area of the floor, pre and post cleaning. The Decision Rendering unit 605, takes the output of the Water Areas Segmentation unit 604 and decides on the presence of water patches and generate appropriate notifications.” [para. 0035]. Thus the described process may find distinctions based on “the generated edge, color and texture features from both rear and front cameras”, but cannot support the limitation of “any distinction” that would include other differences that cannot be ascertained through analyzing edge, color, or texture features. In contrast, a suggested amendment that would be supported is  “determining a distinction between the reference image and the image of interest”.
Claims 11, 13-14, 21-23 and 25-26 are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 13-14, 21-23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6 at lines 8-10, the previously claimed limitation of “generating an alert” at the end of the limitation “if the at least one visual artifact…” has been omitted. As a result, the claim is unclear because the if clause has no corresponding then clause, and further because the limitation “the alert” lacks antecedent basis. For the purposes of examination, the omitted limitation has been included in the claim, and is underlined and provided with a note for easy identification. 
Claims 11, 13-14, 21-23 and 25-26 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 13, 21-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Knutson et al. (US 20170049287 A1), in view of Hillen et al. (US 20140166047 A1), and YI et al. (US 20160206170 A1).
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
6. Knutson discloses a method of detecting a compromised cleaning operation in a floor scrubber [Abstract, “cleaning operation sensing system can detect a condition of the cleaning operation”; para. 0044, “squeegee blade 66 that has become compromised or cut”] having at least one camera [para. 0026, “Optical sensors 12A and 12B can comprise video cameras”; para. 0043, “camera 46”] and a vacuum motor [para. 0025, “suction motor, e.g., motor 68”], the method comprising:
capturing at least one image of a floor surface traversed by the floor scrubber by using the at least one camera [para. 0043, “rear-facing optical camera that can capture a visible spectrum image of the floor behind squeegee 32 or machine 10”; para. 0044, “thermal imaging device”];
analyzing the at least one image by detecting at least one visual artifact indicating at least one compromised cleaning operation [para. 0042, “water trailing”; para. 0044, “streak on the thermal image”];
if the at least one visual artifact indicating the at least one compromised cleaning operation is detected, generating an alert (Note: this limitation is omitted from the claim, but is re-inserted for Examination Purposes) [para. 0060, “data can be shown in various formats to an operator of machine 10 via a plurality of different methods, such as graphically at display 34 or via indicators at remote device 33”]; and
in response to the alert [para. 0060, 0062, “control panel 18 can take corrective action in a reactive manner”], implementing at least one corrective action [0062, “control panel 18 can take corrective action in a reactive manner”], corresponding to the at least one compromised cleaning operation, on the floor scrubber [para. 0062, “adjust the cleaning operation to be performed by scrubber 30, squeegee 32 or a liquid system”; “increase or decrease the force with which squeegee 32 is pushed against the floor, increase or decrease the suction generated by motor 68, increase or decrease the quantity of liquid from the liquid system, or can adjust the speed of machine 10”];
wherein detecting the at least one visual artifact comprises: 
using a canny edge detection algorithm to detect: 
at least one potential edge of water on the floor surface indicating at least one water streak [para. 0044-45, “streaks”], the at least one water streak indicating at least one of a misplaced squeegee and a damaged squeegee [para. 0044, “squeegee blade 66 that has become compromised or cut”]; and damage on the floor surface indicating a hard object stuck under the floor scrubber, and
wherein analyzing comprises processing the image by at least one of: enhancing edges thereof, removing noise therefrom, and evaluating an intensity gradient thereof.
Knutson teaches multiple imaging/monitoring techniques, including infrared, near-infrared, ultraviolet, polarization, and spectroscopy [para. 0043-46], and further teaches an image processing step of color inversing an image to avoid false detection of tile grout lines, paint stripes, etc. as water trails [para. 0045]. Knutson further teaches that any of these imaging techniques can be used to identify water streaking which indicates a compromised squeegee [para. 0044-46, 0060, 0063].
Knutson therefore fails to explicitly disclose (emphasis added):
using a canny edge detection algorithm to detect; and
wherein analyzing comprises processing the image by at least one of: enhancing edges thereof, removing noise therefrom, and evaluating an intensity gradient thereof
However, Hillen discloses a traveling cleaning appliance and method for operating such an appliance [Abstract], comprising:
[0029] The algorithms required for this are known as textbook knowledge. In the depth image, for example, tiles are visible as smooth surfaces in a single plane. Joints are visible as interruptions and minor indentations. Optionally, predetermined data about conventional widths of joints, for example, are also included in the analysis. 
[0030] Alternatively or in addition to this depth information analysis, it is also possible to perform an analysis of edge and angle information. Joints are visible in the image as relatively long edges which usually run in two preferential directions that are orthogonal to one another. Detecting the edges and estimating the edge orientation can be carried out by means of known edge filters (e.g., Sobel filter or Canny filter). Approaches for suppressing short edges are also known. This approach is particularly suitable for monocular camera systems. If a downwardly oriented camera system is used here, the right angles between the joints are also imaged as such. Moreover, the width of the joints can also be evaluated.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manipulating and analyzing images to avoid false detection of water trails, of the cleaning robot of Knutson, to include the method of applying edge filters to captured images, of the cleaning robot of Hillen, in order to improve image analysis in ascertaining the features of flooring, as taught by Hillen [para. 0029-30].
Furthermore, the canny filter of Hillen is an edge filter that results in at least enhancing edges within the processed image. 
As to amended claim 6, modified Knutson fails to explicitly disclose:
wherein the at least one image comprises a plurality of images [Knutson, para. 0043, “images”],
wherein the at least one camera comprises a plurality of cameras, the plurality of cameras comprising a front camera and a rear camera [Knutson, para. 0043, “camera 46 comprises a rear-facing optical camera”],
wherein the plurality of images comprises a front image captured by the front camera and a rear image captured by the rear camera, and
wherein the front camera captures the front image and the processor filters and transforms the front image [Hillen, para. 0029-30] into a reference image;
wherein the rear camera captures the rear image and the processor filters and transforms the rear image [Hillen, para. 0029-30] into an image of interest;
wherein analyzing further comprises comparing the reference image and the image of interest, thereby determining any distinction between the reference image and the image of interest image. 
Knutson discloses optical sensors 12A and 12B used to determine the position of machine 10 relative to objects sensed by the sensors 12A and 12B [para. 0023], and further teaches a rear-facing optical camera 46 to detect undesirable water trailing on a just cleaned surface [para. 0043]. 
However, YI discloses a robot cleaner [Abstract], comprising:
[0180] In some implementations, when cleaning is performed first, the first sensor 20a performs a first sensing function of sensing a pre-cleaning state and the second sensor 20b performs a second sensing function of sensing a post-cleaning state, but when the cleaning is performed again, the second sensor 20b performs the first sensing function of sensing a pre-cleaning state and the first sensor 20a may perform the second sensing function of sensing the post-cleaning state. 
[0181] Also, in some implementations, the cleaning area is cleaned again, the control unit 30 may control the main body 10 to turn the main body 10 by 180 degrees in the traveling direction and move forward to clean the cleaning area again. 
[0182] In some implementations, the main body 10 may turn the facing direction to the direction of the cleaning area and move forward to travel to clean the cleaning area again. 
[0183] In some implementations, the cleaning area is cleaned again, the control unit 30 may control the main body 10 to travel the cleaning area a plurality of times in a reciprocating manner such that the first sensing result according to the re-cleaning is equal to or less than the preset first reference. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting water trails by comparing captured images to references images, of the cleaning robot of Knutson, and applying edge filters to captured images, as modified by Hillen, to include the method of comparing captured images to pre-cleaning captures images, of the cleaning robot of YI, in order to improve the cleaning efficiency of the cleaning robot, as taught by YI [para. 0180-183].
Further, it would have been obvious to incorporate the filter and transformation techniques of Hillen as applied to Knutson, in order to better improve the ability of the system to identify features for comparison between the front image and the rear image (i.e., the pre-cleaning and post-cleaning images of YI), as taught by Hillen [para. 0029-30].
11. Modified Knutson discloses the method of claim 6, wherein detecting the at least one visual artifact further comprises using the canny edge detection algorithm [Hillen, para. 0028-30] to detect pooling of fluid [Knutson, para. 0045, “trailed water”]. 
13. Modified Knutson discloses the method of claim 6, wherein implementing the corrective action comprises recognizing at least one area of the surface, traversed by the floor scrubber, that has not been properly cleaned and noting at least one location of the at least one area for further cleaning [YI, Abstract, para. 0180-183].
14. Modified Knutson discloses the method of claim 13, wherein implementing the at least one corrective action further comprises generating at least one instruction for re-traversing the at least one area that has not been properly cleaned [YI, Abstract, para. 0180-183].
Here, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting water trails by comparing captured images to references images, of the cleaning robot of Knutson, to include the method of re-cleaning areas which are not sufficiently cleaned, of the cleaning robot of YI, in order to improve the cleaning efficiency of the cleaning robot, as taught by YI [para. 0180-183].
21. Modified Knutson discloses the method of claim 6, wherein generating the alert comprises generating at least one of: of a visual light, an audio sound, electronic message, an instant message, a text notification [para. 0060, “data can be shown in various formats to an operator of machine 10 via a plurality of different methods, such as graphically at display 34 or via indicators at remote device 33”], and a tactile vibration.
22. Modified Knutson discloses the method of claim 6, wherein implementing the at least one corrective action further comprises performing at least one of: stopping the floor scrubber, stopping the vacuum motor, alerting an operator of the floor scrubber [para. 0060], and wirelessly transmitting the alert to a remote autonomous floor scrubber management system [para. 0060].
23.  Modified Knutson discloses the method of claim 6, wherein using the at least one comprises disposing the at least one camera in relation to at least one of: an underside portion of the floor scrubber, rear portion of the floor scrubber, front portion of the floor scrubber and a lateral portion of the floor scrubber [Fig. 2, “46”; para. 0043, “camera 46 comprises a rear-facing optical camera”].
25. Modified Knutson discloses the method of claim 6 wherein the processor further comprising a pre-processing unit configured to filter and transform images [Hillen, para. 0029-30] from the front camera and rear camera [YI, para. 0180-183] into the reference image from the front camera and the image of interest from the rear camera [YI, para. 0180-183].
Here, it would have been obvious to incorporate the filter and transformation techniques of Hillen as applied to Knutson, in order to better improve the ability of the system to identify features for comparison between the front image and the rear image (i.e., the pre-cleaning and post-cleaning images of YI), as taught by Hillen [para. 0029-30].
26. Modified Knutson discloses the method of claim 25 wherein the processor further comprising a Water Areas Segmentation Unit [Knutson, para. 0042] configured to examine the generated edge, color and texture features [Knutson, para. 0042; Hillen, para. 0029-30] from the front camera and the rear camera [YI, para. 0180-183] and provides a likelihood for different image areas to be covered with water [Knutson, para. 0042, “the images and optical signatures can be compared to reference images and signals stored in a library or database stored in control panel 18 so that control panel 18 can conduct an automated comparison of the data obtained from the live cleaning process to reference data taken from a reference cleaning operation where the cleaning operation is occurring as intended, e.g., without any, or any significant, water trailing”].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)-270-5511. The examiner can normally be reached M-F, 9:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713